FILED
                                                                            Jan 12 2021, 8:44 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




      ATTORNEY FOR APPELLANTS                                   ATTORNEY FOR APPELLEE
      Michael E. Simmons                                        Robert C. Beasley
      Hume Smith Geddes Green &                                 Beasley Law Office
      Simmons, LLP                                              Muncie, Indiana
      Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Donald Lowrey and Barbara                                 January 12, 2021
      Lowrey,                                                   Court of Appeals Case No.
      Appellants-Plaintiffs,                                    20A-CT-1309
                                                                Appeal from the Delaware Circuit
              v.                                                Court
                                                                The Honorable Thomas A.
      SCI Funeral Services, Inc. d/b/a                          Cannon, Jr., Judge
      Elm Ridge Funeral Home and                                Trial Court Cause No.
      Cemetery, LLC a/k/a Elm                                   18C05-1904-CT-49
      Ridge Funeral Home and
      Memorial Park,
      Appellee-Defendant



      Crone, Judge.


                                              Case Summary
[1]   Donald Lowrey and Barbara Lowrey fell and were injured while visiting their

      daughter’s interment site at a local cemetery. They filed a negligence action


      Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021                            Page 1 of 11
      against SCI Indiana Services, Inc. d/b/a Elm Ridge Funeral Home and

      Cemetery, LLC a/k/a Elm Ridge Funeral Home and Memorial Park (Elm

      Ridge). Elm Ridge sought and was granted summary judgment, and the

      Lowreys appeal that order. We affirm.


                                  Facts and Procedural History
[2]   The relevant designated facts are undisputed. On the afternoon of April 1,

      2019, the Lowreys went to Elm Ridge Memorial Park (the cemetery) to visit

      their daughter’s interment site in the mausoleum. They had visited there seven

      or eight times since their daughter’s funeral and had made a practice of walking

      from the parking lot to the site via a sidewalk, which was six feet wide on

      approach to the mausoleum area, where it connected at a right angle to the ten-

      foot-wide sidewalk that formed a perimeter around the mausoleum itself.

      Donald chose to use sidewalks because his chronic back condition made it

      difficult for him to walk on uneven grassy surfaces and his doctor had warned

      him, “If you ever fall, you’ll break your back.” Appellants’ App. Vol. 2 at 37-

      38, 51.


[3]   During this particular visit to the cemetery, the weather was cold and windy,

      but visibility was good. The Lowreys got cold and decided to return to their

      vehicle while they awaited the arrival of some relatives. They rounded the

      mausoleum on the sidewalk and turned to take the connecting sidewalk toward

      the parking lot. See Defendant’s Ex. E (below).




      Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021      Page 2 of 11
[4]   At the corner connecting the two sidewalks, Donald “took a shortcut,” stepping

      over the grass and attempting to step on the intersecting sidewalk. Id. at 46.

      His foot did not make it all the way onto the intersecting sidewalk but landed

      “half on [the sidewalk] and half off the [right] edge.” Id. This caused his ankle

      to roll, and he fell forward. As he fell to the ground, he struck Barbara, who

      was walking slightly ahead of him and to his left. This caused Barbara to fall to

      the ground. Both were injured as a result.


[5]   There was no debris or ice on the sidewalk, and there were no imperfections,

      obstructions, or irregularities in the cement. Id. at 40, 48-49. The Lowreys

      were the only ones on the sidewalk at the time, and the two had never had any

      difficulty traversing the cemetery’s sidewalks. Elm Ridge had not received any

      Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021       Page 3 of 11
      complaints or injury claims related to the use or condition of the sidewalks or

      adjacent landscaping or grounds. Donald noticed some erosion next to the

      corner formed by the two sidewalks, which he described as “in plain sight …

      just the ground.” Id. at 36. Barbara described the erosion as having “caught

      [her] eye” but something that she “didn’t think about [] after that.” Id. at 63.

      When asked if it struck her as being anything of concern, she answered in the

      negative. Id. The Lowreys had never reported the erosion to Elm Ridge. Id. at

      35, 64.


[6]   The Lowreys filed a negligence action against Elm Ridge, asserting “that the

      ground/soil erosion where the grass/ground meets the edge of the sidewalk

      create[d] a hazardous condition and caused [their] trips/falls.” Id. at 27.

      (Donald’s response to Elm Ridge’s third interrogatory). Elm Ridge filed a

      motion for summary judgment and an accompanying memorandum, claiming

      that it was not negligent as a matter of law. The Lowreys filed a response in

      opposition, and the parties designated affidavits, photographs, and excerpts

      from depositions in support of their respective positions. The trial court

      conducted a hearing and issued an order with findings and conclusions,

      granting summary judgment in favor of Elm Ridge. The Lowreys now appeal.

      Additional facts will be provided as necessary.


                                      Discussion and Decision
[7]   The Lowreys challenge the trial court’s grant of summary judgment. We

      review a court’s ruling on a summary judgment motion de novo, applying the


      Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021        Page 4 of 11
      same standard as the trial court. Buddy & Pals III, Inc. v. Falaschetti, 118 N.E.3d

      38, 41 (Ind. Ct. App. 2019) (citing Hughley v. State, 15 N.E.3d 1000, 1003 (Ind.

      2014)), trans. denied. In conducting our review, we consider only those matters

      that were designated to the trial court during the summary judgment stage.

      Biedron v. Anonymous Physician 1, 106 N.E.3d 1079, 1089 (Ind. Ct. App. 2018),

      trans. denied (2019).


[8]   Summary judgment is appropriate if the designated evidence shows that there is

      no genuine issue as to any material fact and that the moving party is entitled to

      judgment as a matter of law. Hughley, 15 N.E.3d at 1003; Ind. Trial Rule

      56(C). The moving party bears the onerous burden of affirmatively negating an

      opponent’s claim. Hughley, 15 N.E.3d at 1003. Then, the “nonmoving party

      must come forward with contrary evidence showing a genuine issue for the trier

      of fact.” Buddy & Pals, 118 N.E.3d at 41 (quoting Williams v. Tharp, 914 N.E.2d

      756, 762 (Ind. 2009)).


[9]   In determining whether issues of material fact exist, we neither reweigh

      evidence nor judge witness credibility. Peterson v. Ponda, 893 N.E.2d 1100, 1104

      (Ind. Ct. App. 2008), trans. denied (2009). Rather, we must accept as true those

      facts established by the designated evidence favoring the nonmoving party. Brill

      v. Regent Commc’ns, Inc., 12 N.E.3d 299, 309 (Ind. Ct. App. 2014), trans. denied.

      “Any doubt as to any facts or inferences to be drawn therefrom must be

      resolved in favor of the non-moving party.” Buddy & Pals, 118 N.E.3d at 41

      (quoting Goodwin v. Yeakle’s Sports Bar & Grill, Inc., 62 N.E.3d 384, 386 (Ind.

      2016)). Here, the trial court included special findings of fact in its summary
      Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021        Page 5 of 11
       judgment order. Special findings are not required in summary judgment

       proceedings and are not binding on appeal. Ball v. Jones, 52 N.E.3d 813, 818

       (Ind. Ct. App. 2016). A trial court’s grant of summary judgment is clothed with

       a presumption of validity. Henderson v. Reid Hosp. & Healthcare Servs., 17 N.E.3d

       311, 315 (Ind. Ct. App. 2014), trans. denied (2015). Thus, the party that lost in

       the trial court bears the burden of persuading us that the trial court erred.

       Biedron, 106 N.E.3d at 1089. We may affirm a grant of summary judgment on

       any legal basis supported by the designated evidence. Harness v. Schmitt, 924

       N.E.2d 162, 165 (Ind. Ct. App. 2010).


[10]   The Lowreys’ action against Elm Ridge is a negligence action. To prevail on a

       negligence claim, the plaintiff must demonstrate “(1) duty owed to plaintiff by

       defendant; (2) breach of duty by allowing conduct to fall below the applicable

       standard of care; and (3) compensable injury proximately caused by defendant’s

       breach of duty.” Goodwin, 62 N.E.3d at 386 (quoting King v. Ne. Sec., Inc., 790

       N.E.2d 474, 484 (Ind. 2003)). The issue of “whether a duty exists is a question

       of law for the court to decide.” Id. at 389. Absent a duty, there can be no

       breach and therefore no liability. Rogers v. Martin, 63 N.E.3d 316, 321 (Ind.

       2016). “The duty, when found to exist, is the duty to exercise reasonable care

       under the circumstances.” Stump v. Ind. Equip. Co., 601 N.E.2d 398, 402 (Ind.

       Ct. App. 1992), trans. denied (1993).


[11]   The Lowreys base their negligence action on premises liability, maintaining that

       Elm Ridge owed them a duty of reasonable care for their safety as invitees on

       the property, breached that duty, and proximately caused their injuries. See

       Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021         Page 6 of 11
       Burrell v. Meads, 569 N.E.2d 637, 639 (Ind. 1991) (landowner owes duty to

       exercise reasonable care for invitee’s safety while invitee is on landowner’s

       premises, which includes maintaining and inspecting property and warning

       invitee of unreasonable risk of harm). On summary judgment, “[n]egligence

       will not be inferred; rather, specific factual evidence, or reasonable inferences

       that might be drawn therefrom, on each element must be designated to the trial

       court.” Hayden v. Paragon Steakhouse, 731 N.E.2d 456, 458 (Ind. Ct. App. 2000).

       “[A]n inference is not reasonable when it rests on no more than speculation or

       conjecture.” Id. “The mere allegation of a fall is insufficient to establish

       negligence, and negligence cannot be inferred from the mere fact of a fall.”

       Taylor v. Cmty. Hosps., Inc., 949 N.E.2d 361, 364 (Ind. Ct. App. 2011) (quoting

       Hall v. Eastland Mall, 769 N.E.2d 198, 206 (Ind. Ct. App. 2002)). It is well-

       established public policy in Indiana that landowners/possessors are not insurers

       of their invitees’ safety. Goodwin, 62 N.E.3d at 394.


[12]   Because there seems to be some confusion as to the proper analysis to be

       applied in this action, we emphasize that the Lowreys seek redress for an

       allegedly dangerous condition on the land rather than an allegedly dangerous

       activity on the land. As such, we do not apply the foreseeability test for duty

       espoused in Goodwin, which analyzes the broad type of plaintiff and the broad

       type of harm when determining whether a duty exists. 62 N.E.3d at 393-94.

       Rather, because this action pertains to an allegedly dangerous condition, we

       engage in the Burrell analysis, which adopted the Restatement (Second) of Torts

       Section 343 to determine whether a duty exists. Hoosier Mountain Bike Ass’n v.

       Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021        Page 7 of 11
       Kaler, 73 N.E.3d 712, 716 n.4 (Ind. Ct. App. 2017) (citing Rogers, 63 N.E.3d at

       322-23).


[13]   According to Section 343 of the Restatement, a landowner/possessor is subject

       to liability for physical harm to its invitees caused by a condition on the land

       only if the landowner/possessor


               (a) knows or by the exercise of reasonable care would discover
               the condition, and should realize that it involves an unreasonable
               risk of harm to such invitees, and


               (b) should expect that they will not discover or realize the danger,
               or will fail to protect themselves against it, and


               (c) fails to exercise reasonable care to protect them against the
               danger.


[14]   Doubtless, Elm Ridge had a duty to maintain its sidewalks in a safe condition.

       The undisputed material facts show that it met this duty, as evidenced by the

       designated photographic exhibits depicting flat, even, unobstructed, and wide

       sidewalks that appear to be in pristine condition.


[15]   In its summary judgment order, the trial court found that the condition about

       which the Lowreys complain was open and obvious. We agree. Section 343A

       of the Restatement describes known or obvious dangers in pertinent part as

       follows:


               (1) A possessor of land is not liable to his invitees for physical
               harm caused to them by any activity or condition on the land

       Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021           Page 8 of 11
                  whose danger is known or obvious to them, unless the possessor
                  should anticipate the harm despite such knowledge or
                  obviousness.[ 1]


[16]   The Lowreys designated a report by professional engineer Richard Hicks, who

       cited a study that found that pedestrians typically take the shortest route to

       where they want to go. Appellants’ App. Vol. 2 at 151. Hicks determined that

       the drop-off from the sidewalk to the adjoining ground was two to three inches

       and that the erosion was due to the direction of the drainage in the corner

       between the intersecting sidewalks. Id. He also opined that “[t]he failure to

       maintain the ground next to the sidewalk flush, or nearly flush with the

       sidewalk was directly related to the causation of [Donald’s] fall.” Id. The

       differential between the sidewalk and the adjoining dirt and grass is not in

       dispute. 2 Donald testified by deposition that the “drop-off” was “about 2

       inches,” and the photographic exhibits depict a difference of a couple inches.

       Id. at 106. 3


[17]   The undisputed material facts show that the approximately two-inch differential

       between the sidewalk and adjacent ground was an open and obvious condition.




       1
         The cemetery is neither public land nor a public utility, but rather, is privately owned. Therefore, Section
       343(A)(2) does not apply.
       2
           To the extent that the Lowreys refer to the condition as a hole, we reject that characterization.
       3
         Hicks’s report addresses causation but nevertheless implies a duty to maintain the ground/grass in a
       condition flush or nearly flush with the sidewalk. Requiring Elm Ridge to keep the ground/grass in a
       condition that is approximately flush with every edge of its sidewalks at all times is unrealistic, especially
       when considering variables such as rainfall, grass growth, and mowing. This would come perilously close to
       rendering Elm Ridge an insurer of its invitees’ safety.

       Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021                                      Page 9 of 11
       Donald admitted to noticing the condition of the corner where the sidewalks

       intersect. He described it as “in plain sight … just the ground.” Id. at 36.

       Barbara described the condition of the ground next to the sidewalk as having

       “caught [her] eye” but as something that she “didn’t think about [] after that.”

       Id. at 63. When asked if it struck her as being anything of concern, she

       answered in the negative. Id. The Lowreys nevertheless claim that because

       many invitees are in a state of emotional distress during their visits to the

       cemetery, Elm Ridge should have anticipated their harm despite their

       knowledge of the obvious condition. We disagree. While in a general sense,

       one can always anticipate that one who steps half on and half off any surface

       may suffer a fall, this is too speculative an occurrence to create in Elm Ridge a

       legal duty to have anticipated it regardless of the Lowreys’ knowledge of the

       condition.


[18]   In sum, negligence cannot be inferred from the mere fact that the Lowreys fell.

       Taylor, 949 N.E.2d at 364. The undisputed designated evidence simply does

       not support their claim that Elm Ridge had a duty to protect them in these

       circumstances, where Donald agreed that the catalyst for his and Barbara’s falls

       was his own act of taking a “shortcut” and stepping on the edge of the sidewalk

       with a small drop-off that was “in plain sight.” The allegedly dangerous

       condition was known and obvious, and Elm Ridge is not liable as a matter of

       law. Accordingly, we affirm.




       Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021        Page 10 of 11
[19]   Affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana |Opinion 20A-CT-1309| January 12, 2021   Page 11 of 11